 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                         EASTERN DISTRICT OF CALIFORNIA

10

11   RENE ORTIZ,                              Nos. 2:19-cv-02089-TLN-DB
                                                   2:19-cv-02090-KJM-DB
12                 Plaintiff,                      2:19-cv-02094-JAM-DB
                                                   2:19-cv-02098-TLN-CKD
13        v.
14   RODNEY HACKNEY,
15                 Defendant.                 ORDER RELATING CASES
16

17
     RENE ORTIZ,
18
                   Plaintiff,
19
          v.
20
     MICHELE KWOK,
21
                   Defendant.
22

23

24

25

26
27

28
                                              1
 1    RENE ORTIZ,
 2                        Plaintiff,
 3            v.
 4    MARY MARKEY,
 5                        Defendant.
 6

 7

 8    RENE ORTIZ,

 9                        Plaintiff,

10            v.

11    WENDY TORRES,

12                        Defendant.

13

14

15          The Court has reviewed Defendants’ respective Notices of Related Cases filed in each of
16   the above-captioned actions on October 18, 2019 (ECF Nos. 4, 4, 4, 3, respectively).
17   Examination of the above-captioned actions reveals that they are related within the meaning of
18   Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States
19   District Court for the Eastern District of California, two actions are related when they involve the
20   same parties and are based on a same or similar claim; when they involve the same transaction,
21   property, or event; or when they “involve similar questions of fact and the same question of law
22   and their assignment to the same Judge . . . is likely to effect a substantial savings of judicial
23   effort.” L.R. 123(a). Further,
24                  [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
25                  single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
26                  higher numbered related actions to himself or herself.
27   L.R. 123(c).
28
                                                         2
 1          Here, the actions were all brought by the same individual Plaintiff, who asserts the same

 2   or similar claims against the various Defendants, arising out of the same event. The cases

 3   undoubtedly involve the same or similar questions of fact and law, and the Court finds

 4   assignment to the same judge is likely to effect a substantial savings of judicial resources. L.R.

 5   123(a), see also L.R. 123(c).

 6          Relating the cases under Local Rule 123, however, merely has the result that all actions

 7   are assigned to the same judge, it does not consolidate the actions. Should any party wish to

 8   consolidate the actions, that party may file a motion to consolidate under Federal Rule of Civil

 9   Procedure 42(a). If the parties agree that consolidation is appropriate, they may file a joint

10   motion or stipulation, along with a proposed order.

11          Under the regular practice of this Court, related cases are generally assigned to the judge

12   and magistrate judge to whom the first filed action was assigned. IT IS THEREFORE

13   ORDERED that the following actions are reassigned to District Judge Troy L. Nunley and

14   Magistrate Judge Deborah Barnes: 2:19-cv-02090-KJM-DB, 2:19-cv-02094-JAM-DB, and 2:19-

15   cv-02098-TLN-CKD. The captions on those cases shall read: 2:19-cv-02090-TLN-DB, 2:19-cv-

16   02094-TLN-DB, and 2:19-cv-02098-TLN-DB. The motion to dismiss presently filed before

17   Magistrate Judge Carolyn K. Delaney in case number 2:19-cv-02098 is VACATED and shall be

18   refiled before Magistrate Judge Barnes. The Clerk of the Court is to issue the Initial Pretrial

19   Scheduling Order.

20          IT IS SO ORDERED.
21   Dated: October 29, 2019

22

23

24
                                     Troy L. Nunley
25                                   United States District Judge

26
27

28
                                                        3
